TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-19-00395-CV


                                        D. L.-B., Appellant

                                                 v.

                                    T. D. and J. D., Appellees


              FROM THE 22ND DISTRICT COURT OF CALDWELL COUNTY
         NO. 18-A-471, THE HONORABLE CHRIS SCHNEIDER, JUDGE PRESIDING



                                            ORDER


PER CURIAM

               Appellant D. L.-B. filed her notice of appeal on June 10, 2019. The appellate

record was complete June 27, 2019, making appellant’s brief due July 17, 2019.                    On

July 15, 2019, counsel for appellant filed a motion for extension of time to file appellant’s brief.

               The rules of judicial administration accelerate the final disposition of appeals

from suits for termination of parental rights. See Tex. R. Jud. Admin. 6.2(a) (providing 180 days

for court’s final disposition). The accelerated schedule constrains this Court’s leeway in granting

extensions. In this instance, we will grant the motion and order counsel to file appellant’s brief

no later than August 7, 2019. If the brief is not filed by that date, counsel may be required to

show cause why he should not be held in contempt of court.

               It is ordered on July 17, 2019.



Before Chief Justice Rose, Justices Triana and Smith